                                                                                                           E-FILED
5/18/2020                           Fw: Ramirez
              3:13-cv-03362-CSB # 160-1     Pagev. Godinez,
                                                     1 of13-3362
                                                            2    - VanFleet, Lindsay


Fw:     Ramirez v. Godinez, 13-3362                                              Monday, 18 May,  2020   09:25:36  PM
                                                                                     Clerk, U.S. District Court, ILCD


  VanFleet, Lindsay
  Mon 5/18/2020 9:54 AM


To: VanFleet, Lindsay <LVanFleet@atg.state.il.us>;




From: Landers, Janet M (CMS-Beneﬁts) [mailto:Janet.M.Landers@illinois.gov]
Sent: Friday, May 15, 2020 1:30 PM
To: Staley, Nicholas <NStaley@atg.state.il.us>; Jennings, Melissa <Melissa.Jennings@illinois.gov>
Cc: Berlin, Janis <Janis.Berlin@illinois.gov>
Subject: RE: Ramirez v. Godinez, 13-3362

Good Afternoon,

The settlement agreement for Ramirez v Godinez 13 CV 3362 has been received by the Comptroller’s Office. The
voucher number for this is 416 019493319 dated 05/14/20. Below are screen shots from the IOC website showing
that it is now listed as a pending payment for Elgron Inc (Loevy & Loevy). This information can be accessed on
IOC website under Vendor Payments by entering the FEIN and the name Elgron. You would then click on
PENDING PAYMENTS and you will see what has been received by IOC but hasn’t been paid.




https://owa.ilattorneygeneral.net/owa/#viewmodel=ReadMessageItem&ItemID=AAMkADQ0MGEzZWU5LWRlNzctNGQyOC1hNzU1LTk3MzE3MTljZTE3MwB…   1/2
5/18/2020                                 Fw: Ramirez
                    3:13-cv-03362-CSB # 160-1     Pagev. Godinez,
                                                           2 of13-3362
                                                                  2    - VanFleet, Lindsay

Please let me know if you have any questions.

Thank you,
Janet




https://owa.ilattorneygeneral.net/owa/#viewmodel=ReadMessageItem&ItemID=AAMkADQ0MGEzZWU5LWRlNzctNGQyOC1hNzU1LTk3MzE3MTljZTE3MwB…   2/2
